Citation Nr: 0605260	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  04-20 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected generalized anxiety disorder, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1944 to November 
1945.  

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  On appeal, in October 2004, the Board denied a 
higher evaluation.  

On further appeal, in June 2005, the U.S. Court of Appeals 
for Veterans Claims (Court) vacated the 2004 Board decision 
and remanded the matter for readjudication consistent with 
the parties' Joint Motion for Remand.  In September 2005, the 
Board remanded the matter for further evidentiary 
development.    

In August 2004, the veteran and his spouse testified at a 
Board hearing held in Montgomery, Alabama.  

This matter was advanced on the Board's docket in September 
2004.

In the May 2005 Joint Motion, the parties indicated that the 
veteran had raised a claim of entitlement to a total 
disability evaluation based on unemployability due to 
service-connected disability (TDIU).  The Board was directed 
to determine whether the issue was reasonably raised by the 
record and if so to adjudicate the issue.  In that regard, it 
is noted that the veteran filed a TDIU claim in March 2003 
that was denied by the RO in the September 2003 rating 
decision.  As the veteran did not file a notice of 
disagreement in response to VA's denial of that claim, the 
Board does not have jurisdiction over that matter and will 
not address it further at this time.


FINDING OF FACT

Generalized anxiety disorder is manifested by disturbance of 
mood, regular nightmares, flashbacks, short-term memory loss, 
difficulty in comprehending written material, reduced 
efficiency, productivity, and reliability which are moderate 
in nature, and difficulty in establishing and maintaining 
effective work and social relationships. 


CONCLUSION OF LAW

Criteria for a schedular evaluation of 50 percent, but not 
higher, are met for generalized anxiety disorder.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9400 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Evaluation - Generalized Anxiety Disorder

In 1945, the veteran suffered a cerebral concussion due to an 
enemy shell blast while serving in Germany.  This injury 
resulted in an in-service diagnosis of neurosis, anxiety 
reaction.  The veteran received a Purple Heart Medal for 
wounds received from this injury.  Service connection was 
granted for anxiety reaction in a November 1945 rating 
decision.  The initial disability evaluation was 50 percent, 
effective November 3, 1945, the day after discharge from 
service.  A December 1946 rating decision resulted in a 
rating reduction to 30 percent for psychoneurosis anxiety 
state.  That rating has been in effect continuously since 
then.  As of the September 2003 rating decision, the 
disability was characterized as generalized anxiety disorder 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9400 
(2005).  The present appeal arises from the RO's September 
2003 rating decision that denied a claim of entitlement to a 
higher evaluation, filed in early 2003.

Based on the above history, this claim is akin to that in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  As such, 
while the Board has reviewed the entire record consistent 
with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), its 
primary focus is on contemporaneous evidence of the extent of 
impairment due to generalized anxiety disorder, dated from 
early 2003 forward.   

In sum, the record supports an increased evaluation to 50 
percent, but not higher, for generalized anxiety disorder 
under Diagnostic Code 9400.  Diagnostic Code 9400 requires, 
for a 50 percent rating, occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (such as 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment or abstract thought; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  

The evidence from 2003 forward, which includes written 
statements and hearing testimony, and private and VA clinical 
records, does not document symptomatology such as speech 
impairment, flattened affect, impaired judgment or abstract 
thought, or cognitive or thought impairment significant 
enough to result in difficulty in understanding complex 
commands, or more than mild memory loss to warrant a higher 
evaluation.  The evidence does, however, show disturbance in 
mood and difficulty establishing and maintaining effective 
work and social relationships.  Resolving any reasonable 
doubt concerning the degree of disability in the veteran's 
favor, the Board concludes that the evidence supports an 
increased rating to 50 percent.  

More specifically, the veteran reportedly has weekly to 
nearly-daily nightmares about World War II experiences, 
flashbacks, short-term memory loss, difficulty comprehending 
written material, difficulty being decisive, and chronic 
worry about problems concerning children and grandchildren, 
irritability and anger, all of which he attributes to the 
anxiety disorder.  He reportedly had to retire at age 62 
because his nervous condition kept his blood pressure at a 
dangerous level.  See notice of disagreement; Form 9; hearing 
transcript.  

Other than Baptist Health Center records dated from August 
2003 to April 2004 documenting a December 2003 assessment of 
hypertensive cardiovascular disease, BPH, abdominal pain and 
anxiety/depression, and prescription for buspirone for 
persistent complaints about troubled nerves, evidence of 
psychiatric treatment is sparse for the period from early 
2003 until mid-2005.  However, VA outpatient treatment 
records dated in July-September 2005 do show the veteran's 
reports of exacerbated depression, sadness, and grieving 
after the death of his wife of 62 years in April 2005.  
Diagnoses included bereavement and major depressive episode.  
VA clinical records dated in July 2005 document nightly sleep 
disturbance due to nightmares about the War, which reportedly 
is improved with medication.  The symptoms worsened after his 
wife's death.  He was observed as fidgety and tearful.  He is 
taking Citalopram, which helps decrease sleep disturbance.  

VA medical examination reports, too, document symptoms 
commensurate to a 50 percent evaluation.  In July 2003, he 
reported being anxious "most of the time," as well as 
frequent fatigue with some distractibility, irritability, and 
muscle tension.  He reportedly awakes after midnight every 
night to use the restroom, but has difficulty falling asleep 
thereafter.  Once sleep is achieved, he reportedly dreams 
about the face of a German woman that he killed during the 
War and also about his current job "occasionally."  He 
likes to "stay to himself" most of the time, but enjoyed 
interaction with people at church and his wife.  The VA 
examiner noted that the veteran appeared anxious.  In July 
2004, a VA examiner diagnosed the veteran with post-traumatic 
stress disorder (PTSD), apparently based upon the veteran's 
accounting of haunting memories about the War and reported 
symptoms, including insomnia due to nightmares, noting that a 
diagnosis of PTSD did not exist until the mid-1980s, well 
after service connection was granted for general neurosis in 
this case.  The report noted that the current symptoms are a 
continuation of the veteran's previous diagnosis.  The 
veteran also was diagnosed with major depressive disorder, 
recurrent and moderate.  The recommended course of treatment 
was anti-depressant medications to control nightmares, 
anxiety, and depressive symptoms.  

The evidence reflects an exacerbation of the veteran's 
psychiatric symptoms, chiefly in the form of nightmares, 
sleep disturbance, disturbing thoughts about the War, 
anxiety, and irritability, in and after 2003.   

The evidence does not, however, support an increased rating 
of 70 or 100 percent.  A 70 percent rating is assigned for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss with respect to names of close relatives, own 
occupation, or own name. 

Other than evidence of exacerbated symptoms like suicidal 
thought, depression and insomnia, the totality of the 
evidence in and after 2003 does not document specific 
symptomatology that would support a rating higher than 50 
percent.  

Recent VA clinical records show that, while the veteran now 
lives alone, he does have good social support through his 
children, who visit him often, and the church.  Diagnoses 
included bereavement and major depressive episode, but he 
does demonstrate a fair degree of affective range.  He is not 
suicidal or homicidal; he does not have a thought disorder.  
He is alert, oriented, pleasant, and cooperative.  Speech is 
fluent; thoughts are clear and coherent.  He is neatly and 
casually dressed.  He denied suicidal ideation or plan.  

VA examination reports also reflect similar findings.  In 
July 2003, while the veteran reportedly retired from truck-
driving at the age of 62 because his troubled nerves affect 
his blood pressure levels, he mows lawns part-time.  He 
enjoys attending church.  He is alert and fully oriented.  
The veteran maintained good eye contact during evaluation and 
displayed an affect congruent with mood.  There was no 
evidence of thought disturbance, delusions, or psychosis; 
insight and judgment were deemed adequate; and no suicidal or 
homicidal ideation was reported.  

The July 2004 evaluation also resulted in essentially normal 
findings with respect to various indicators of psychiatric 
impairment, to include demeanor, attention, cognition, 
speech, motor activity, mood (euthymic), affect, thought 
process, insight and judgment.  There is no evidence of 
perceptual disturbances, or suicidal or homicidal ideation.   

Most recently, the veteran underwent an examination in 
October 2005.  The examination report, issued after 
evaluation of the veteran and a review of his medical history 
as documented in the claims folder, reflects the veteran's 
report of depression, particularly after the death of his 
wife, irritability, anger episodes, anxiety, persistent sleep 
disturbance, intrusive thoughts about the War, and mood 
dysphoria that interferes with relationships, but there are 
no severe relationship disturbances.  He apparently does have 
social contact, as he communicates with some of his friends 
who served during the War and mows lawns at friends' homes, 
but activity in the church has declined.  Interest in 
hobbies, like deer hunting and fishing, too, has declined.  
He gets nervous, emotional, and labile when viewing news or 
war movies, but does view them.         

On examination, the veteran was easily distracted and had 
difficulty sitting still for the examination.  His mood was 
anxious and depressed; he had constricted affect.  
Nonetheless, as before, he was oriented to time, person, and 
place, and was neatly groomed and appropriately dressed.  He 
has moderate sleep impairment that interferes with daily 
activity.  He does not have obsessive or ritualistic or 
inappropriate behavior.  He has occasional suicidal thoughts, 
but there is no evidence he acted on them; he denied 
homicidal thoughts and panic attacks.  Judgment and memory 
are still intact.  Thought content is unremarkable.  He has 
chronic anxiety, but is not psychotic.  He retired in 1988 
due to hypertension.  Decrease in efficiency and productivity 
is frequent and moderate in severity.  Decrease in 
reliability is occasional and moderate in severity.  There is 
occasional and moderate inability to perform work tasks.   As 
for impairment in work, family, and other relationships, 
there is frequent and severe impairment.  His wife's death 
exacerbated the symptoms recently.  The veteran's GAF score 
was 48 and the diagnosis was PTSD, chronic, severe.

The evidence as a whole suggests that symptoms worsened and 
became more frequent during the appeal period, and in 
particular, after the death of this wife.    However, 
clinical evidence does not reveal most of the symptomatology 
commensurate to 70 or 100 percent ratings, like judgment or 
cognitive deficit or speech problems.  While the veteran 
reported suicidal thoughts, he is not hampered by obsessional 
rituals or near constant panic or depression such that his 
ability to function independently is compromised.  He is able 
to attend to personal care and hygiene needs.  He is not 
disoriented or delusional.  He is able to communicate 
coherently.  Gross inappropriate behavior is not shown.  
There is some worsened impairment in terms of social 
relationships as he now lives alone, but he is not completely 
isolated as he does have regular contact with his children, 
friends, and neighbors, and, at times, church members.  He is 
also not completely incapable of performing work, as he still 
mows lawns for friends.  Thus, the evidence does not show 
that the veteran is unable to maintain effective 
relationships so as to warrant a rating in excess of 50 
percent.  

The Board also notes that the veteran's Global Assessment of 
Functioning (GAF) scores ranged from 65 in July 2003, to 50 
in July 2004, and to 48 in October 2005.  GAF is a scale from 
0 to 100, reflecting "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness."  See Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (100 
representing superior functioning in a wide range of 
activities and no psychiatric symptoms).  A GAF score ranging 
between 61 and 70 indicates mild psychiatric symptoms (such 
as depressed mood or mild insomnia) or some impairment in 
social or occupational functioning.  Individuals with a GAF 
score within this range typically are deemed to function well 
and to be able to maintain some meaningful interpersonal 
relationships.  A GAF score ranging between 51-60 represents 
moderate symptoms (such as flat affect and circumstantial 
speech, occasional panic attacks) or moderate functional 
impairment( such as few friends, conflicts with peers or 
coworkers).  A score between 41-50 represents serious 
symptoms (such as suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (such as no 
friends, unable to keep a job).  

In October 2005, the examiner opined that GAF scores of 61 
(1998) and 65 (2003) were inaccurate; GAF score of 50 as 
documented in July 2004 seems to have been most accurate.  
The veteran does have combat-related anxiety disorder, which 
the examiner opined is PTSD in this case.  The condition is 
chronic, and the symptoms, including depression, have 
impaired social and occupational functioning.  The Board 
notes, too, that the examiner said in 2005 that there is 
"severe" functional impairment in terms of work, family, 
and other relationships.    

Even if the Board were to view the various GAF scores in a 
way most favorable to the veteran, the clinical evidence 
reflects symptomatology that more closely approximates the 
criteria for a 50 percent evaluation.  For scores ranging 
between 41-50, the GAF scale contemplates significant 
manifestations, e.g., suicidal ideation, severe obsessional 
rituals, lack of any friends, and inability to keep a job.  
The veteran did report suicidal thoughts recently, and the VA 
examiner did note severe impairment with work, family and 
other relationships.  However, the record does not show an 
inability to establish and maintain effective relationships.  
Instead, the veteran has an effective relationship with the 
family and friends who have supported him during the recent 
death of his wife.  He apparently is able to engage in some 
gainful employment or work-like activity, as he mows lawns 
for other people.  The record does not show the veteran 
cannot keep a job because he is so psychiatrically impaired; 
rather, he stated he retired early to avoid exacerbation of 
hypertension.  No doctor has recommended he retire because 
stress and anxiety is so severe.  

Moreover, the veteran's service-connected anxiety disorder 
has not been shown to be manifested by obsessional rituals, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance, or difficulty in adapting to stressful 
circumstances, so as to warrant a 70 percent rating under DC 
9400.  The service-connected disability also has not been 
shown to be manifested by total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; or severe disorientation or memory loss, so 
as to warrant a 100 percent rating under DC 9400.   

Extraschedular Evaluation

Finally, the Board has considered whether extraschedular 
evaluation is warranted.  Ordinarily, the VA Rating Schedule 
will apply unless there are exceptional or unusual factors 
that would render application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to 38 C.F.R. § 3.321(b)(1) (2005), an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the schedular criteria.  
See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The Court has held that the question of an extraschedular 
rating is a component of a claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Bagwell 
stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated.  VAOPGCPREC 6-96, 61 Fed. Reg. 66, 749 
(1996) (Board may deny extraschedular ratings provided that 
the RO has fully adjudicated the issue and followed 
appropriate appellate procedure).  Bagwell left intact a 
prior holding in Floyd v. Brown, 9 Vet. App. 88, 95 (1996), 
wherein the Court found that when an extraschedular grant may 
be in order, that issue must be referred, pursuant to 38 
C.F.R. § 3.321, to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance."

The evidence does not suggest that this case presents so 
exceptional or unusual a disability picture such that the 
veteran is unable to secure and follow substantially gainful 
employment due to the service-connected psychiatric disorder, 
or otherwise render a schedular rating impractical.  No 
hospitalization or confinement is documented during the time 
period relevant to this appeal.  It is not until around mid-
2005 that the veteran seeks more frequent help for 
exacerbated symptoms; the veteran reported in 2003 that he is 
not under a doctor's care for psychiatric problems.  Nor does 
the evidence adequately support a conclusion that the veteran 
had to stop working because of anxiety so severe or that he 
was advised by a doctor to stop working.  Based on the 
record, the Board is not convinced that the record presents 
an unusual or exceptional disability picture that merits 
extraschedular evaluation.

II.  Duties to Notify and Assist

VA's duties to notify and to assist claimants in 
substantiating a claim for VA benefits are found at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In May 2003, the RO sent the veteran a letter, which advised 
him that the evidence must show that the service-connected 
disability had worsened in order to establish entitlement to 
a higher evaluation.  Earlier, in a February 2003 letter, the 
RO specifically informed the veteran that he could assist by 
informing the RO of additional information or evidence that 
he wanted the RO to attempt to obtain in support of his 
claim, or by sending the evidence directly to the RO.  He was 
also told that the RO would make reasonable efforts to help 
him obtain evidence, such as medical records, employment 
records, or records from other Federal agencies, provided 
that the veteran gave the RO enough information for the 
records to be requested.  In the May 2003 letter, the veteran 
was notified that copies of treatment records had been 
requested from the Tuscaloosa VAMC and the Birmingham VAMC.  
In December 2003, the RO sent the veteran a third letter, 
which specifically listed the evidence that had been received 
or obtained in connection with the claim.  The veteran was 
also notified that VA would attempt to obtain relevant 
records on his behalf from any Federal agency, such as 
service medical records, VA hospital records, or Social 
Security Administration records, and non-federal records, 
such as records from State or local governments, private 
doctors and hospitals, or current or former employers.  The 
veteran was again notified that he was responsible for 
providing VA with enough information to allow VA to attempt 
to obtain any identified records.  By sending these three 
letters, VA has satisfied the first, second and third VCAA 
notification requirements. 

Regarding the fourth VCAA notice requirement - VA's duty to 
ask the claimant to provide any evidence in the claimant's 
possession that pertains to the claim - the Board notes that 
the provisions of 38 C.F.R. § 3.159(b)(1) are set forth in 
the Statement of the Case (SOC).  Although VA did not 
specifically ask the veteran to provide evidence in his 
possession that pertains to the claim, the SOC provided him 
with notice of this provision, and he has not at any time 
during the pendency of this claim indicated to VA that he has 
any relevant evidence in his possession to provide.  
Accordingly, the Board finds that the veteran will not be 
prejudiced if the Board proceeds to consider the substantive 
matter at issue in this case.

The Board notes that compliance with VCAA apparently was 
achieved in this case with several pieces of VCAA-related 
correspondence, as opposed to a single, pre-AOJ decision 
letter.  It finds, however, that, at most, this is a 
technical defect that did not prejudice the veteran.  As set 
forth above, the letters, viewed collectively, provided 
adequate VCAA notice meeting the basic requirements in the 
statute and VA implementing regulations.  Indeed, in some 
respects, the RO went beyond basic notification requirement 
in the sense that it sent not just one, but three letters, 
and that the letters kept the veteran abreast of the claim 
status and served as reminders throughout the appeal period 
that the claim is incomplete for a favorable determination.  
Even after the veteran was issued a Supplemental SOC in 
November 2005 and notified that he has an additional 60 days 
to comment on his claim, he did not specifically claim that 
VA failed to comply with VCAA notice requirements, or that he 
has any evidence in his possession required for full and fair 
adjudication of this claim.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

The RO has also satisfied its duty to assist, which is set 
forth at 38 C.F.R. § 3.159(c), by obtaining relevant records 
and associating them with the claims folder.  In March 2003, 
the veteran notified VA that he had been treated for the 
service-connected nervous condition by R. Phillips, Jr., 
M.D., and D. Elliott, M.D.  By way of its May 2003 letter, 
the RO informed the veteran that new release forms had to be 
completed (VA Form 21-4142) for Dr. Elliott and Dr. Phillips.  
There is no indication in the claims folder that the releases 
were completed and returned to the RO.  The RO did, however, 
obtain medical records from the Tuscaloosa VAMC, which were 
dated from May 2002 to March 2003, and records from the 
Birmingham VAMC, which were dated from March 2001 to May 
2003.  None of those records reflect complaints or treatment 
relevant to the pending appeal.  The RO also obtained records 
from Baptist Health Center, dated from August 2003 to April 
2004.  The veteran was also given an appropriate C&P 
examination to ascertain the current extent and severity of 
the service-connected disability.  The veteran also had the 
opportunity to personally testify in support of his claim, 
and exercised this right at the Board hearing.  Lay person 
(spousal) testimony also was provided at the hearing, and the 
veteran submitted additional medical records during the 
hearing, waiving his right to have the RO first review such 
evidence.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to establish a claim.  
Accordingly, the Board concludes that a decision on the 
merits at this time does not violate the VCAA, nor prejudice 
the veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  


CONTINUED ON NEXT PAGE
ORDER

An increased disability evaluation of 50 percent, but no 
higher, for generalized anxiety disorder, is granted.  



____________________________________________
SUSAN S. TOTH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


